      Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


ROBERT VANDERPLOEG,                           )
                                              )
                              Plaintiff,      )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
B.I. BROS., LP,                               )
                                              )
                              Defendant.      )


                                           COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, B.I. BROS., LP, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                  1
      Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 2 of 14




       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, B.I. BROS., LP (hereinafter “B.I. BROS., LP”), is a Texas limited

partnership that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, B.I. BROS., LP, may be properly served with process for service via

its registered agent, to wit: c/o Fred Ghabriel, Registered Agent, 2117 Chenevert, Suite I,

Houston, TX 77003.

                                   FACTUAL ALLEGATIONS

       9.      On or about January 28, 2021, Plaintiff was a customer at “Nu’s Wood Fire Grill”

a business located at 1635 Broadway Street, Pearland, TX 77581, referenced herein as “Nu’s

Wood Fire Grill”. Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also

attached is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2. Also,

Plaintiff was a customer at “Subway”, also located on the Property.             See attached receipt

documenting Plaintiff’s purchase as a customer at Subway attached as Exhibit 3. See also,



                                                  2
      Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 3 of 14




photograph of Plaintiff in front of the Subway restaurant attached as Exhibit 4.

       10.     Defendant, B.I. BROS., LP, is the owner or co-owner of the real property and

improvements that Nu’s Wood Fire Grill and Subway is situated upon and that is the subject of

this action, referenced herein as the “Property.”

       11.     Plaintiff’s access to the business(es) located 1635 Broadway Street, Pearland, TX

77581, Brazoria County Property Appraiser’s account number 545231 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges, advantages

and/or accommodations offered therein were denied and/or limited because of his disabilities,

and he will be denied and/or limited in the future unless and until Defendant, B.I. BROS., LP, is

compelled to remove the physical barriers to access and correct the ADA violations that exist at

the Property, including those set forth in this Complaint.

       12.     Defendant, B.I. BROS., LP, as property owner, is responsible for complying with

the ADA for both the exterior portions and interior portions of the Property. Even if there is a

lease between Defendant, B.I. BROS., LP, and the tenant allocating responsibilities for ADA

compliance within the unit the tenant operates, that lease is only between the property owner and

the tenant and does not abrogate the Defendant’s requirement to comply with the ADA for the

entire Property it owns, including the interior portions of the Property which are public

accommodations. See 28 CFR § 36.201(b).

       13.     Plaintiff has visited both buildings on the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting the Property within six

months after the barriers to access detailed in this Complaint are removed and the Property is

accessible again. The purpose of the revisit is to be a return customer, to determine if and when

the Property is made accessible and to maintain standing for this lawsuit for Advocacy Purposes.



                                                    3
      Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 4 of 14




          14.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          15.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          17.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,
                  overprotective rules and policies, failure to make modifications to existing
                  facilities and practices, exclusionary qualification standards and criteria,


                                                    4
      Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 5 of 14




               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.



                                                 5
      Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 6 of 14




       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.     The Property is comprised of multiple buildings served by a single parking lot.

All of the buildings on the Property are public accommodations.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Defendant, B.I. BROS., LP, has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,



                                                 6
      Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 7 of 14




facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       29.     Defendant, B.I. BROS., LP, will continue to discriminate against Plaintiff and

others with disabilities unless and until Defendant, B.I. BROS., LP, is compelled to remove all

physical barriers that exist at the Property, including those specifically set forth herein, and make

the Property accessible to and usable by Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     In front of CC’s Pizza, the access aisle to the accessible parking space is not level

               due to the presence of an accessible ramp in the access aisle in violation of

               Section 502.4 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

               the Property.

       (ii)    In front of CC’s Pizza, the accessible curb ramp is improperly protruding into the

               access aisle of the accessible parking space in violation of Section 406.5 of the

               2010 ADAAG Standards. This violation would make it difficult and dangerous

               for Plaintiff to exit/enter their vehicle.

       (iii)   In front of CC’s Pizza, the accessible parking space is not level due to the

               presence of accessible ramp side flares in the accessible parking space in violation



                                                   7
Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 8 of 14




         of Sections 502.4 and 406.5 of the 2010 ADAAG standards. This violation would

         make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

         parked at the Property.

 (iv)    In front of CC’s Pizza, there is a vertical rise at the top of the accessible ramp that

         is in excess of a ¼ of an inch, in violation of Sections 303.2 and 405.4 of the 2010

         ADAAG standards. This violation would make it dangerous and difficult for

         Plaintiff to access public features of the Property.

 (v)     In front of Unit 117, due to the presence of potted plants next to a column, there

         are publicly accessible areas of the Property having accessible routes with clear

         widths below the minimum 36 (thirty-six) inch requirement as required by

         Section 403.5.1 of the 2010 ADAAG standards. This violation would make it

         dangerous and difficult for Plaintiff to access exterior public features of the

         Property. (Also add below)

 (vi)    In front of Nu’s Wood Fire Grill, the access aisle to the accessible parking space

         is not level due to the presence of an accessible ramp in the access aisle in

         violation of Section 502.4 of the 2010 ADAAG standards. This violation would

         make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

         parked at the Property.

 (vii)   In front of Nu’s Wood Fire Grill, the accessible curb ramp is improperly

         protruding into the access aisle of the accessible parking space in violation of

         Section 406.5 of the 2010 ADAAG Standards. This violation would make it

         difficult and dangerous for Plaintiff to exit/enter their vehicle.




                                            8
Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 9 of 14




 (viii)   In front of Nu’s Wood Fire Grill, the side flare of the accessible ramp protrudes

          into the accessible parking space making the surface of the accessible parking

          space unlevel and having a surface slope and cross-slope in excess of 1:48 in

          violation of Section 502.4 of the 2010 ADAAG standards. This violation would

          make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

          parked at the Property.

 (ix)     In front of Nu’s Wood Fire Grill, due to the decision to install a new accessible

          ramp in front of an existing column, the accessible curb ramp lacks a clear

          landing that is at least as wide as the curb ramp itself in violation of section 406.4

          of the 2010 ADAAG standards.            This violation would make it difficult and

          dangerous for Plaintiff and other disabled individuals to utilize this accessible

          ramp.

 (x)      In front of Sports Clip, the access aisle to the accessible parking space is not level

          due to the presence of an accessible ramp in the access aisle in violation of

          Section 502.4 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (xi)     In front of Sports Clip, the accessible curb ramp is improperly protruding into the

          access aisle of the accessible parking space in violation of Section 406.5 of the

          2010 ADAAG Standards. This violation would make it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

 (xii)    In front of Sports Clip, the accessible parking space is not level due to the

          presence of an accessible ramp in the accessible parking space in violation of



                                              9
Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 10 of 14




          Section 502.4 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (xiii)   In front of Sports Clip, the accessible curb ramp is improperly protruding into the

          accessible parking space in violation of Section 406.5 of the 2010 ADAAG

          Standards. This violation would make it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

 (xiv)    In front of Subway, the access aisle to the accessible parking space is not level

          due to the presence of an accessible ramp in the access aisle in violation of

          Section 502.4 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (xv)     In front of Subway, the accessible curb ramp is improperly protruding into the

          access aisle of the accessible parking space in violation of Section 406.5 of the

          2010 ADAAG Standards. This violation would make it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

 (xvi)    In front of Subway, the accessible parking space is not level due to the presence

          of an accessible ramp in the accessible parking space in violation of Section 502.4

          of the 2010 ADAAG standards. This violation would make it dangerous and

          difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

 (xvii) In front of Subway, the accessible curb ramp is improperly protruding into the

          accessible parking space in violation of Section 406.5 of the 2010 ADAAG




                                             10
Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 11 of 14




         Standards. This violation would make it difficult and dangerous for Plaintiff to

         exit/enter their vehicle.

 (xviii) The Property lacks an accessible route from the public sidewalk to the accessible

         entrances of the eastern-most building on the Property. There is already an access

         route provided from the public sidewalk to the parking lot, but due to the presence

         of a parking space blocking the access route, when a vehicle is parked an

         individual would not be able to access the Property from the public sidewalk.

         Further, pedestrian access across the vehicular way is possible with a near-by

         accessible ramp. As such, the Property is in violation of section 206.2.1 of the

         2010 ADAAG Standards. This violation would make it difficult for Plaintiff to

         access the Property when utilizing public transportation.

 (xix)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 UNIT 125 (Nu’s Woodfire Grill) RESTROOMS

 (i)     The door hardware of the bathroom entrance has operable parts which require

         tight grasping, pinching or twisting of the wrist in violation of Section 309.4 of

         the 2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

         disabled individual to utilize the restroom facilities.

 (ii)    The height of the bottom edge of the reflective surface of the mirror in the

         bathroom is above the 40 inch maximum height permitted by Section 603.3 of the

         2010 ADAAG standards. This violation would make it difficult for the Plaintiff

         and/or any disabled individual to properly utilize the mirror in the restroom.




                                           11
     Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 12 of 14




       (xx)    Restrooms have a pedestal sink with inadequate knee and toe clearance in

               violation of Section 306 of the 2010 ADAAG standards. This would make it

               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, B.I.

BROS., LP, has the financial resources to make the necessary modifications. According to the

Property Appraiser, the Appraised value of the Property is $4,200,000.00.

       37.     The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility



                                                12
     Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 13 of 14




modifications.

       38.       Upon information and good faith belief, the Property has been altered since 2010.

       39.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       40.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

B.I. BROS., LP, is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the Property, including those alleged herein.

       41.       Plaintiff’s requested relief serves the public interest.

       42.       The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, B.I. BROS., LP.

       43.       Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, B.I. BROS., LP, pursuant to 42 U.S.C. §§ 12188 and 12205.

       44.       Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, B.I. BROS.,

LP, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)       That the Court find Defendant, B.I. BROS., LP, in violation of the ADA and

                 ADAAG;

       (b)       That the Court issue a permanent injunction enjoining Defendant, B.I. BROS.,

                 LP, from continuing their discriminatory practices;

       (c)       That the Court issue an Order requiring Defendant, B.I. BROS., LP, to (i) remove



                                                   13
Case 4:21-cv-00874 Document 1 Filed on 03/16/21 in TXSD Page 14 of 14




       the physical barriers to access and (ii) alter the Property to make it readily

       accessible to and useable by individuals with disabilities to the extent required by

       the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: March 16, 2021.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        14
